Crawford, Justice,
concurring.
The question dividing the chief justice and the senior associate justice in this case is, as to the legal effect which the notice of an unsatisfied judgment has upon the purchaser of property under section 3583 of the Code. One holds that the notice of the judgment lien prevents him from being such a bona fide purchaser as to protect him against the judgment after four years possession: the other, that he may have notice and still purchase bona fide and claim the protection of his title under a possession of four years.
Innocent purchasers of property for a valuable consideration are always a favored class of suitors, and their rights are protected both in courts of law and courts of equity. They are protected even where their vendors’ title was obtained by fraud, and so too if they buy without notice of *710an equity. Relief against wrong and fraud though granted as between original parties and their privies, none is granted as against bona fide purchasers.
Can there be a case found where a man with notice buys property subject to a judgment who ever expected or intended that it should be sold to pay that judgment? It is well known to him that it is liable to seizure and sale, unless his vendor pay off the fi. fa., or that there is other and sufficient property to pay it, or that the creditor will not proceed against it until the bar of the statute attaches. Suppose his vendor deceive him, or that he was mistaken as to the amount of property subject, and that the creditor seeks to enforce his lien on the transferred property, would it be a just reply to say that the purchase was bona fide and for a valuable consideration and therefore not liable? Or, although he knew that it was liable, and that the amount of property in the defendant’s hands would be that much less with which to pay off th efi.fa., still it was not bought in bad faith to the judgment creditor, as it was bought fairly and honestly from the judgment debtor. The lessening of a debtor’s assets liable to execution by buying it, with notice of the lien, is not such an act of good faith as should protect the purchaser of those assets against the execution, even though four years elapsed before the levy. For these reasons I concur in the judgment of the court.